[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 27, 2006
                             No. 06-12752                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 06-60184-CV-JEM

LEONARDO T. MORALES,

                                                           Plaintiff-Appellant,

                                  versus

MICHAEL CHERTOFF,
JAMES MCDONOUGH,
S. SALEM,
DONG CRAVEN,
LONI BOWDER, et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (December 27, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Leonardo T. Morales, a state prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal of his 42 U.S.C. § 1983 claims for failure to state a

claim upon which relief can be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

Morales’s first two claims challenged his custody classification in prison and how

this has affected his work assignments. In his third claim, he asserted that prison

officials improperly delayed his ability to file a timely motion for post-conviction

relief in state court. We review a district court’s sua sponte dismissal for failure to

state a claim under § 1915(e)(2)(B)(ii) de novo, accepting the allegations in the

complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).

After careful review, we affirm.

      “To prevail on a claim under § 1983, a plaintiff must demonstrate both

(1) that the defendant deprived [him] of a right secured under the Constitution or

federal law and (2) that such a deprivation occurred under color of state law.”

Arrington v. Cobb County, 139 F.3d 865, 872 (11th Cir. 1998). In doing so, a

plaintiff must establish “an affirmative causal connection between the official’s

acts or omissions and the alleged constitutional deprivation . . . .” Swint v. City of

Wadley, 51 F.3d 988, 999 (11th Cir. 1995).

      Here, Morales first argues he was entitled to a law clerk position in the

prison library and was removed from this position in retaliation for filing



                                          2
grievances requesting his reinstatement to that position, in violation of his First

Amendment rights. Although Morales identified several defendants by name and

stated their roles in the prison with respect to job assignments, he never described

any actions specific to him and his claim. Because Morales failed to identify the

specific defendants and how their actions amounted to retaliation, he failed to

allege a causal connection between the defendants’ actions and his filing of the

grievances.   Swint, 51 F.3d at 999.     Accordingly, we affirm the dismissal of

Morales’s complaint as to this issue.

      As for Morales’s argument that his due-process rights were violated, there

are only two instances when a prisoner may be deprived of a due process liberty

interest under § 1983:

      The first is when a change in the prisoner’s conditions of confinement
      is so severe that it essentially exceeds the sentence imposed by the
      court. The second situation is when the state has consistently
      bestowed a certain benefit to prisoners, usually through statute or
      administrative policy, and the deprivation of that benefit imposes
      atypical and significant hardship on the inmate in relation to the
      ordinary incidents of prison life.

Kirby v. Siegelman, 195 F.3d 1285, 1290-91 (11th Cir. 1999) (quotation omitted)

(citing Sandin v. Conner, 515 U.S. 472, 484 (1995)). Morales’s claim implicates

neither of the Kirby situations because (1) Morales has not claimed that a change to

his custody classification is “so severe that it essentially exceeds the sentence



                                         3
imposed by the court,” and (2) the statute and the administrative code provisions

that Morales relies on do not bestow a benefit vis-a-vis the custody classification,

the deprivation of which would result in an “atypical and significant hardship” on

Morales.1 See Kirby, 195 F.3d at 1290-91; see also Slezak v. Evatt, 21 F.3d 590,

594 (4th Cir. 1994) (in the context of a claim based on a custody classification,

holding that the U.S. Constitution affords no liberty interest in a prisoner’s custody

classification); cf. Meachum v. Fano, 427 U.S. 215, 224-26 (1976) (holding that a

prisoner does not have a liberty interest in an assignment to any particular prison,

regardless of whether the conditions of one prison are “much more disagreeable”

than another).2

       AFFIRMED.




       1
         The state law applicable to this case, Fla. Stat. § 944.1905, provides the general guide-
lines that prison officials use to determine a prisoner’s classification level. Likewise, Fla. Admin.
Code § 33-601.201 describes generally the “inmate work program,” and Fla. Admin. Code § 33-
601.210 describes custody classification.
       2
            Finally, we are unpersuaded by Morales’s argument that he was denied access to the
courts by prison officials due to “inadequate library services,” and thereby was prevented from filing
his state habeas petition in a timely manner.

                                                  4